[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR ALIMONY PENDENTE LITE
In this matter it is noted that plaintiff's financial affidavit states his net weekly income to be $1,343 while other evidence during trial describes it as 1,932 net weekly. Defendant in turn states her weekly net income from employment and a family trust fund to be $347. From plaintiff's weekly net he pays the mortgage on the family home ($651 weekly), the real estate taxes on the home ($271 weekly) as well as providing food and shelter for the three sons of the parties, all of whom are in high school. Plaintiff also pays the car loan on defendant's automobile ($278 monthly), her car insurance ($750 annually) and her health insurance ($980 annually). It is observed that defendant benefits at least indirectly from the mortgage and tax payments on the marital home.
On the evidence, as briefly set forth above, it is felt that an order of alimony pendente lite is not warranted and defendant's motion is consequently denied. Plaintiff will of course continue to make the payments set forth above.
BY THE COURT
___________________ John D. Brennan Judge Trial Referee 10/18/02 CT Page 14337